Title: Israel Pemberton to John Fothergill, [19 May 1755]
From: Pemberton, Israel
To: Fothergill, John


[Philadelphia, May 19, 1755]
The Light in which Friends here are represented on your Side of the Water is cause of painful Consideration to many of us; Some of our Friends in your City, were so kind by Capt. Messnard to send us two or three of those Scandalous Pamphlets which are stiled a State of the Province. It has justly alarmed all ranks of People here to find we have some among us so desperately bent on depriving us of our Liberties, and the more as we have abundant Cause to think that the Authors here and the Publishers there are those whom Duty and Interest should oblige to protect and preserve them to us. Most if not all the material parts of the Pamphlet are absolutely false or basely misrepresented and probably will not long go unanswered and this is well known and understood here, that it hath tended very much to unite instead of dividing the People, but its probable it may for a while in some Measure answer the end proposed by it there. Our Governor seems however to apprehend it will not be so effectual as He may have wished, and therefore has formed all his late Messages to the Assembly on the same Plan and his other parts of his Conduct concur therewith. His Messages they have pretty fully and I hope effectually answered, and his other designs have been hitherto more successfully Traversed than could have been expected or contrived by our own Skill, for which among other Instances of Superior Protection we have cause to be thankful.
When the Governors of Boston and New York were here on their way to Annapolis to meet General Braddock, Governor Shirley insisted on B. Franklin going with them: He with some difficulty undertook the Journey tho’ he had scarce perfected the Scheme which Some others had projected for Enabling the Assembly to raise a Sum of Money legally without the Governor’s concurrence and thereby making use of the opportunity they desired of demonstrating their readiness to comply with the Demands of the King as far as we are capable consistently with our Religious and Civil Liberties. [The Governor [was] extreamly mortifyed by the Success of this Proceeding which his desire at first to discredit and his late attempt to Misrepresent have failed to render disagreeable or abortive and of the few adherents the Governor has had the greater part shew their approbation of the Assemblys Conduct since they find the Publick Exigencies have been so well provided for without his Concurrence and against his Designs.] After the Business of the Convention was over, Franklin staid behind the Governors in order to settle a Post from Wills’s Creek to this City. He then had an Opportunity of frequent Conferences with the General and by that means of removing the great prejudices they had imbib’d against the People of this Province which were such, that they seemed more intent on an Expedition against us than against the French. They had been told that we had refused to supply them with Provisions and carriages, tho’ the pay for it had been offered us and would not agree to open a Road from their Camp to our Settlements and it was very constantly insinuated that we were at the same time supplying the French with Provisions: in Answer to which he had the Opportunity of assuring them that the Assembly had voted £5000 to be laid out in Provisions and made ready before their Arrival, that no Notice had ever been given of their wanting any more Carriages than the Virginians and Marylanders had undertaken to Furnish and that a Committee was then Surveying the Ground in Order to lay out the Road. The last Charge was so wild, that it required little trouble to refute it. Franklin immediately took care to hasten the Transportation of the Meal &c. which had been provided and undertook to use his endeavours to procure as many Horses and Waggons as were wanted and succeeded so well as to leave the General in a much better disposition then he found him and to prevent the ill Consequences to be feared from a Disappointment. He staid in the back Counties of this Province till He had engaged the Waggons &c. and thus providentially was Employed to avert the unhappy Effects which might reasonably be expected from a Madman as Sinclair may be term’d coming with an Armed Force among a Peaceable inoffensive People, who very probably might through their ignorance have become the Objects of his rash displeasure.
Franklin’s conduct thro’ this affair was very prudent and indeed he was the only person who was alone equal to it: the Assembly sitting immediately after his return Home, unanimously thanked him for it, and the Governor, Just upon it sending them a Message full of Falsehoods and the most malicious Representations the satisfaction of serving a People whom he respects and the quick Sense of the Injurious Treatment they meet with, animated Franklin so effectually that I am in hopes, it will engage him to act Steadily and Zealously in our Defence. We are so fully sensible of the unwearied Endeavours of our Adversaries that we think no just [and] reasonable Measures should be omitted to obviate them. This Consideration has induced me to give thee and myself this trouble, for as the Governor’s assertions (I cannot call them arguments) are calculated for your Meridian, not for this, I think the sooner the Force of them can be diverted the better. I therefore by this Conveyance send Richard Partridge in Manuscript a Copy of the Governors last Message and the Assembly’s Answer and have desired him to let thee see it. Our General Quarterly Meeting has likewise appointed a Committee to write to the Meeting of Sufferings and sollicit their assistance and to let them know we are not easy under any Attempts to separate us from our Bretheren there, and that whatever Measures may be pursued by those concerned in the Government as a Society we have this Point constantly in View to approve our selves the peaceable Disciple of Christ our Supreme Lord and faithful Subjects of the King under whose Government we Enjoy many Favours for which we are truly thankful. I am Sensible the Interesting thee (in the manner I desire to do) in these affairs is giving thee an Employment thy inclination would not lead thee to, and I can with great truth assure thee I have been and am truly averse to meddling therewith, and have Industriously avoided in many Instances, the being imediately concerned with them, I have absolutely refused, but after the most mature Consideration, I found my Self on the Principles of Duty Engaged to make use of some of the Opportunities I have to prevent the Mischief intended against my Friends and Countrymen, and I hope the same Inducement will prevail with thee to Obviate the disadvantages which may arise from Friends being misrepresented to the Government which in the Course of thy Conservation with many Persons of weight and Influence, It may be in thy Power to do. This, I hope will be thought a sufficient apology for my freedom and [that] thou wilt believe me to be, as I am in Sincerity, thy real [and] affectionate Friend
Isr. Pemberton.
 Endorsed: Philada. 1755 Extract of a Lettr. from Israel Pemberton to Dr. Fothergill
